Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to Drawings is withdrawn based on amendment to figure 2, filed on 5/13/2022. 
The objection to the Specification is withdrawn based on amendment to the Specification, filed on 5/13/2022.
Based on the amendment to the claims filed on 5/13/2022, the claim 1 is no longer being interpreted under 35 U.S.C. § 112(f).
The 35 U.S.C. § 101 rejection is withdrawn based on the claim amendment filed on 5/13/2022. 
The 35 U.S.C. § 112 rejection is withdrawn based on the claim amendment filed on 5/13/2022.
Drawings
The drawing filed on 5/13/2022 is objected to because in figure 2, there appears to be a stray line and arrow.  While all of the text is legible relative to the originally filed figure 2 drawing on 12/3/2021, there appears to be arrows missing between the representative steps in figure 2 filed on 5/13/2022 vis-à-vis the originally filed figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: ¶29 and ¶67 filed in the amendment to specification on 5/13/2022 have mathematical symbols and variables contained therein that are difficult to discern.   Examiner assumes they are identical to those of which were originally filed and legible in the originally filed specification on 12/3/2021.  Furthermore, there appears to be underscore marks in ¶29 and ¶67 filed in the amendment to specification on 5/13/2022 that should be spaces instead.  Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: mathematical equations, symbols and variables contained therein are difficult to discern.   Examiner assumes they are identical to those of which were originally filed and legible in the originally filed claims on 12/3/2021.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are allowed based on the reasons previously provided in the Office Action filed on 2/18/2022.
Conclusion
This application is in condition for allowance except for the following formal matters: objections to the Drawings, Specification and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125